 


110 HR 6546 IH: To amend the Internal Revenue Code of 1986 to allow tax-exempt bond financing for fixed-wing emergency medical aircraft.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6546 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Hastings of Washington (for himself and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow tax-exempt bond financing for fixed-wing emergency medical aircraft. 
 
 
1.Tax-exempt bond financing for fixed-wing emergency medical aircraft 
(a)In generalSubsection (e) of section 147 of the Internal Revenue Code of 1986 (relating to no portion of bonds may be issued for skyboxes, airplanes, gambling establishments, etc.) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to any fixed-wing aircraft equipped for, and exclusively dedicated to providing, acute care emergency medical services (within the meaning of 4261(g)(2)). 
(b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act.  
 
